Registration No. 333- 176001 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DNA BRANDS, INC. (Exact name of registrant as specified in its charter) Colorado 26-0394476 (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) th Street Boca Raton, Florida, 33487 (954) 978-8401 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Darren Marks Chief Executive Officer DNA BRANDS, INC. th Street Boca Raton, Florida, 33487 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: William T. Hart, Esq. Hart & Trinen, LLP 1624 Washington St. Denver, CO80203 Tel: (303) 839-0061 As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee(2) Common Stock offered by Selling Shareholders $ $ $ Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. PROSPECTUS DNA BRANDS, INC. 4,427,000 Shares of Common Stock This Prospectus relates to the resale by the selling stockholders (the “Selling Stockholders”) of 4,427,000 shares of our common stock (the “Common Stock” or the “Securities”). The Selling Stockholders may sell their shares of our Common Stock from time to time at the then prevailing market price or privately negotiated prices.See “SELLING STOCKHOLDERS” and “PLAN OF DISTRIBUTION.” We will pay the expenses of registering these shares.We will not receive any proceeds from the sale of shares of Common Stock in this Offering.All of the net proceeds from the sale of our Common Stock will go to the Selling Stockholders. Our Common Stock is currently listed for trading on the OTC Bulletin Board under the symbol “DNAX”.On September 15 , 2011, the closing price for our Common Stock was $0. 72 . Investing in our Common Stock involves a high degree of risk. You should invest in our Common Stock only if you can afford to lose your entire investment. SEE “RISK FACTORS” BEGINNING ON . The information in this Prospectus is not complete and may be changed.This Prospectus is included in the registration statement that was filed by DNA Brands, Inc. with the Securities and Exchange Commission.The Selling Stockholders may not sell these Shares until the registration statement becomes effective. This Prospectus is not an offer to sell these Shares and is not soliciting an offer to buy these Shares in any State where the offer or sale is not permitted. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2011 TABLE OF CONTENTS Page No. Prospectus Summary 1 Special Note About Forward-Looking Statements 3 Risk Factors 3 Market Price of and Dividends on the Company’s Common Equity and Related Stockholder Matters 12 Selling Stockholders 13 Plan of Distribution 14 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Description of Business 24 Management 38 Executive Compensation 39 Security Ownership of Certain Beneficial Owners & Management 41 Certain Relationships and Related Transactions 41 Description of Securities 42 Shares Eligible for Future Sale 42 Experts 43 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 43 Additional Information 43 Financial Statements 44 PROSPECTUS SUMMARY This summary provides an overview of certain information contained elsewhere in this Prospectus and does not contain all of the information that you should consider or that may be important to you.Before making an investment decision, you should read the entire Prospectus carefully, including the “Risk Factors” section and the financial statements and the notes to the financial statements.In this Prospectus, the terms “DNA,” “the “Company,” “we,” “us” and “our” refer to DNA Brands, Inc., unless otherwise specified herein. Overview DNA Brands, Inc. (hereinafter referred to as “us,” “our,” “we,” the “Company” or “DNA”) was incorporated in the State of Colorado on May 23, 2007 under the name “Famous Products, Inc.”Prior to July 6, 2010 we were a holding company operating as a promotion and advertising company.Our current business commenced in May 2006 in the State of Florida under the name “Grass Roots Beverage Company, Inc.” (“Grass Roots”).Initial operations of Grass Roots included development of our energy drinks, sampling and other marketing efforts and initial distribution in the State of Florida. Effective July 6, 2010, we executed agreements to acquire all of the assets, liabilities and contract rights of DNA Beverage Corporation of Boca Raton, Florida (“DNA Beverage”), including 100% of the common stock of DNA Beverage’s wholly owned subsidiary Grass Roots Beverage Company, Inc. (“Grass Roots”) in exchange for the issuance of 31,250,000 shares of our common stock. We were classified as a “shell” company prior to the aforesaid transaction.As part of the terms of these transactions: · we amended our Articles of Incorporation to change our name to “DNA Brands, Inc.” and our authorized capital to 100,000,000 shares of Common Stock and 10,000,000 shares of Preferred stock. A relevant Information Statement regarding this action was not filed or disseminated to our shareholders of record on the date this action occurred.As a result, it is possible that we, along with our former and current officers and directors may have potential liability for non-compliance under the laws of the State of Colorado as well as federal securities laws.We believe that any such potential liability would not be considered material; · our former President agreed to voluntarily return 19,274,400 common shares to us; · our former Board of Directors approved a “spin-off” of our wholly owned subsidiary company, Fancy Face Promotions, Inc., a Colorado corporation.The terms of this “spin-off” provide for a dividend to be issued to our shareholders of one share of common stock for every share that our shareholders owned as of June 30, 2010, the record date of the dividend. · our former officers and directors resigned their positions with us and were replaced by the former management team of DNA Beverage. Mr. Darren Marks, became a director and our President and CEO, and Mr. Melvin Leiner, became a director and our Executive Vice President, Secretary and COO/CFO.See “MANAGEMENT.” The issuance of the 31,250,000 shares represented approximately 94.6% of our outstanding shares at the time of issuance. We incurred net losses of ($7,468,422) and ($3,918,721), respectively, during the years ending December 31, 2010 and 2009.For the six month period ended June 30 , 2011, we incurred a net loss of $ (2,179,801), or $ ( 0.0 6) per share, as compared to a net loss of $ (4,034,661), or $ (0.20) per share during the corresponding period of the prior year.Based upon our current business plan, our ability to begin to generate profits from operations is dependent upon our obtaining additional financing and there can be no assurances that we will ever establish profitable operations.See “RISK FACTORS” and “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS.” Our principal offices are located at th Street, Boca Raton, Florida, 33487, telephone (954) 970-3826.Our website is www.dnabrandsusa.com. 1 About The Offering Common Stock to be Offered by Selling Shareholders Between February and May 2011, we sold 4,427,000 shares of our Series A preferred stock to a group of private investors at a price of $0.25 per shares. Each Series A preferred share, at the option of the holder, could at any time be converted into one share of our common stock. As of September 15 , 2011 all Series A preferred shares had been converted into shares of our common stock. By means of this prospectus, a number of our shareholders are offering to sell up to 4,427,000 shares of our common stock which they received upon the conversion of the Series A preferred shares. Shares outstanding 38,259,882 Use of Proceeds We will not receive any proceeds from the sale of the Common Stock by the Selling Shareholders. Risk Factors See the discussion under the caption “RISK FACTORS” and other information in this Prospectus for a discussion of factors you should carefully consider before deciding to invest in our Common Stock. Selected Financial Data The following summary of our financial information at December 31, 2010 and 2009, and for the years ended December 31, 2010 and 2009, has been derived from, and should be read in conjunction with, our audited financial statements included elsewhere in this Prospectus.The summary of our financial information as at June 30 , 2011 and for the six month periods ended June 30 , 2011 and 2010has been derived from, and should be read in conjunction with, our unaudited interim financial statements also included elsewhere in this Prospectus. Statement of Operations: Six Months Ended June 30, Year Ended December 31, Revenues $ 688,078 $ 774,794 $ $ Total operating expenses $ 2,390,784 $ 4,042,155 $ $ (Loss) from operations $ (2,145,410 ) $ (3,920,037 ) $ ) $ ) Other (expense) $ (34,391 ) $ (114,624 ) $ ) $ ) Net (loss) $ (2,179,801 ) $ (4,034,661 ) $ ) $ ) Net (loss) per share –(basic and fully diluted) $
